Slip Op. 10 - 1

 UNITED STATES COURT OF INTERNATIONAL TRADE

                                               :
SAHA THAI STEEL PIPE (PUBLIC)                  :
COMPANY LTD.,                                  :
                                               :
                               Plaintiff,      :
                                               :
                     v.                        :         Before: R. Kenton Musgrave, Senior Judge
                                               :
UNITED STATES,                                 :         Consol. Court No. 08-00380
                                               :
                               Defendant,      :
                                               :
                    and                        :
                                               :
ALLIED TUBE AND CONDUIT CORP.,                 :
and WHEATLAND TUBE COMPANY,                    :
                                               :
                    Defendant-Intervenors.     :
                                               :

                                            JUDGMENT

               The plaintiffs having filed challenges to certain findings of the defendant International
Trade Administration, U.S. Department of Commerce (“ITA”) sub nom. Circular Welded Carbon
Steel Pipes and Tubes From Thailand: Final Results of Antidumping Duty Administrative Review,
73 Fed. Reg. 61019 (Oct. 15, 2008), and having consolidated those actions and interposed motions
for judgment upon the record pursuant to USCIT Rule 56.2, resulting in remand of the matter to the
ITA for further consideration; and the ITA having filed herein on December 14, 2009 its Final
Results of Redetermination Pursuant to Remand, dated December 11, 2009, pursuant to Slip Op.
09-116 (Oct. 15, 2009); and the court having reviewed the Redetermination and finding it in
accordance with the order of remand and not having received any comment thereon or opposition
thereto from any party to this case by December 29, 2009; after due deliberation, it is therefore

              ORDERED, ADJUDGED and DECREED that the ITA’s Results of
Redetermination Pursuant to Remand dated December 11, 2009 be, and they hereby are, sustained.


                                                       /s/ R. Kenton Musgrave
Dated: January 4, 2010                             R. KENTON MUSGRAVE, Senior Judge
       New York, New York